United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2298WM
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Robert Earl Garrett,                    *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: December 7, 1998
                                Filed: December 10, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Robert Earl Garrett appeals the sentence entered on Garrett's guilty plea to a
drug conspiracy charge. Garrett contends the district court improperly rejected
Garrett's request to apply the safety-valve provision because he did not possess a
firearm in connection with the offense of conviction. Contrary to Garrett's view, we
conclude Garrett failed to carry his burden to show that the above-mentioned condition
of the safety-valve provision had been satisfied. Having reviewed the record and
finding no error by the district court, we affirm Garrett's sentence without further
discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-